UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1752


In re: LAMAR KEITH GARVIN,

             Petitioner.



                           On Petition for Writ of Mandamus
                              (No. 3:13-cr-00141-JAG-1)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Lamar Keith Garvin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lamar Keith Garvin petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an

order from this court directing the district court to act. We conclude that the present

record does not reveal undue delay in the district court. Accordingly, although we grant

leave to proceed in forma pauperis, we deny Garvin’s petition for a writ of mandamus.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                   PETITION DENIED




                                           2